Citation Nr: 0927174	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  00-18 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for neurologic 
abnormalities, including bowel and/or bladder dysfunction, to 
include on a secondary basis.

2.  Entitlement to service connection for a thoracic spine 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for a thoracic spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1980 to 
November 1983, and from January 1985 to March 1988. 
 
The appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1999 rating decision by the Regional Office 
(RO).

As will be discussed in detail below, the Board has rephrased 
issues on the title page to better reflect the intent and 
purpose of the June 2008 remand and to clarify the procedural 
history of the claims.

In January 2000, the Veteran filed a request for waiver of 
indebtedness in the amount of $14,322.19. which was denied.  
In August 2001, the Veteran filed a notice of disagreement; 
and the RO furnished him a statement of the case, which was 
sent to the wrong representative.  In an August 2003 Remand, 
the Board directed the RO to re-issue the Veteran and his 
current representative of record (the Disabled American 
Veterans (DAV)) a statement of the case on the issue of 
entitlement to a waiver of recovery of loan guaranty 
indebtedness in the amount of $14,322.19 plus interest.  The 
DAV acknowledged that the RO has complied with this remand 
directive.  See Appellant's Post-Remand Brief, dated May 
2005.  However, a review of the record does not indicate the 
filing of a substantive appeal or a request for an extension 
of time for submission.  As such, this matter is not a part 
of the current appeal.

In an August 2006 rating decision, the RO granted the Veteran 
a total disability rating based on  individual 
unemployability (TDIU), effective from September 30, 1999.  
In December 2006, the Veteran expressed disagreement with the 
retroactive payment.  In June 2008, the Board remanded the 
issue of entitlement to an effective date prior to September 
30, 1999, for the grant of a TDIU rating to the RO for the 
issuance of a statement of the case.  The Veteran was issued 
a statement of the case in September 2008.  However, a review 
of the record does not indicate the filing of a substantive 
appeal or a request for an extension of time for submission.  
As such, this matter is not a part of the current appeal.

A review of record discloses that the Veteran filed for 
clothing allowance in December 2000.  Since this claim does 
not appear to have been adjudicated, this issue is referred 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 1999, the Veteran filed a claim for an increased 
rating for his herniated disc, L5-S1.  By an August 1999 
rating decision, the RO increased the rating for this 
disability to 40 percent disabling.  The Veteran timely 
appealed this decision.

The issue of an increased rating for the service-connected 
herniated disc, L5-S1, evaluated as 40 percent disabling, was 
before the Board in August 2003 and was remanded to afford 
the Veteran a review of his case under the new rating 
criteria for a spine disability and to afford the Veteran 
another VA examination.

In November 2000, the Veteran filed a request to reopen the 
claim for compensation under 38 U.S.C.A. § 1151 for a 
thoracic spine disorder and a claim of service connection on 
a direct basis for a thoracic spine disorder.  These issues 
have not been developed and adjudicated by the RO.

In a June 2005 decision, the Board granted a 60 percent 
rating for the Veteran's service-connected herniated disc, 
L5-S1.  The Board, however, remanded the issue of entitlement 
to a separate evaluation for neurologic abnormalities, 
including bowel and/or bladder dysfunction.  The purpose of 
the remand was to obtain a VA examination to determine 
whether the neurologic abnormalities were related to his 
service-connected disability and if so whether a separate 
rating was warranted under Note 1 to Diagnostic Code 5243.  
38 C.F.R. § 4.71a (2008).

The RO issued a Supplemental Statement of the Case in 
September 2007, which implicitly considered the separate 
rating matter by rephrasing the issue as entitlement to 
service connection for neurologic abnormalities, including 
bowel and/or bladder dysfunction, associated with the 
service-connected herniated disc, L5-S1, and denied the 
claim.  In so doing, the RO effectively denied a claim for 
secondary service connection for the claimed neurologic 
abnormalities, which considered only the service-connected 
herniated disc at L5-S1.

While the action taken in the September 2007 Supplemental 
Statement of the Case seems to comply with the June 2005 
Remand, the issue concerning secondary service connection for 
the claimed neurologic abnormalities still remains unresolved 
by the RO; in that, it is implicated by the pending and 
unadjudicated claims for compensation based on a thoracic 
spine disorder and is also reasonably raised by the evidence 
of record, albeit on a different theory of causation.  See VA 
Examination Report, dated August 2007.

To avoid piecemeal litigation, in June 2008, the Board 
remanded for further development the following issues: (1) 
service connection for neurologic abnormalities (including 
bowel and/or bladder dysfunction), to include on a secondary 
basis, (2) service connection on a direct basis for a 
thoracic spine disorder, and (3) whether new and material 
evidence has been received to reopen a claim of entitlement 
compensation under 38 U.S.C.A. § 1151 for a thoracic spine 
disorder.  This action was deemed appropriate because the 
outcome of these 3 remaining unadjudicated claims could 
materially affect the result of, or possibly render moot, the 
current appeal on the issue of entitlement to a separate 
neurologic rating for abnormalities including bowel and/or 
bladder dysfunction, associated with the already service-
connected herniated disc at L5-S1.  For this reason, the 
issues are inextricably intertwined, in that issues (2) and 
(3) listed above provide another basis of entitlement to 
secondary service connection for the neurological 
abnormalities, which has yet to be considered by the RO.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ["Court 
will [not] review BVA decisions in a piecemeal fashion"]; 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) 
("[a]dvancing different arguments at successive stages of 
the appellate process does not serve the interests of the 
parties or the Court"); Cerullo v. Derwinski, 1 Vet. App. 
295, 200 (1991) (one reason advanced by Court for statutory 
interpretation was that it would "help[ ] prevent the 
wasting of judicial time and resources").

Under these circumstances, a decision at this time by the 
Board on the appealed issue of entitlement to a separate 
neurologic rating for abnormalities including bowel and/or 
bladder dysfunction, associated with the already service-
connected herniated disc at L5-S1 (which directly implicates 
a claim for secondary service connection) would be 
premature.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In addition, the provisions of the VCAA, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as 
interpreted by the Court are applicable to this case.  The 
Veteran has not been provided adequate VCAA notice with 
respect to the issues on appeal.

Further, the Veteran was awarded disability benefits from the 
Social Security Administration (SSA).  However, the record 
does not reflect that efforts have been made to obtain all 
SSA records.  Such efforts are required, pursuant to 38 
C.F.R. § 3.159(c)(2) (2008).  See also Baker v. West, 11 Vet. 
App. 163, 169 (1998) (VA's duty to assist includes obtaining 
SSA records when the Veteran reports receiving SSA disability 
benefits, as such records may contain relevant evidence).

The Board regrets the delay associated with this REMAND, 
especially considering that this matter was the subject of a 
previous remand; however, the Board believes that it is 
necessary to ensure the Veteran is afforded due process and 
adequate consideration with regard to his claims.  
Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction 
(AOJ) is asked to send the Veteran and his 
representative VCAA notice under 38 
U.S.C.A.§ 5103(a) and 38 C.F.R. § 3.159(b) 
for the issue of (1) entitlement to 
service connection for a thoracic spine 
disorder; (2) whether new and material 
evidence has been received to reopen a 
claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for a thoracic spine 
disorder; and (3) entitlement to service 
connection for neurologic abnormalities 
(including bowel and/or bladder 
dysfunction), to include on a secondary 
basis.  Such notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  With 
respect the claim to reopen entitlement to 
compensation under 38 U.S.C.A. § 1151, the 
Veteran must also be notified of what 
constitutes both "new" and "material" 
evidence to reopen the previously denied 
claim, as required by Kent v. Nicholson, 
20 Vet. App. 1 (2006).

2.  The AOJ is asked to contact SSA and 
request all medical and mental health 
records associated with the Veteran's 
award of disability benefits.  All records 
obtained pursuant to this request should 
be associated with the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  After the above development has been 
completed, and after giving the Veteran 
the full opportunity to supplement the 
record if desired, the AOJ should review 
the claims file and adjudicate the issues 
of (1) entitlement to service connection 
for a thoracic spine disorder; (2) whether 
new and material evidence has been 
received to reopen a claim of entitlement 
to compensation under 38 U.S.C.A. § 1151 
for a thoracic spine disorder; and (3) 
entitlement to service connection for 
neurologic abnormalities (including bowel 
and/or bladder dysfunction), to include on 
a secondary basis.  Thereafter, the 
Veteran and his representative should be 
provided written notice of the 
determinations, and they must be provided 
with notice of the Veteran's right of 
appeal.

If the benefit sought on appeal is not granted to the 
Veteran's satisfaction, or if a timely notice of disagreement 
is received with respect to any additional issue raised on 
behalf of the Veteran, the AOJ should furnish a statement of 
the case and/or a supplemental statement of the case on all 
issues in appellate status, and the Veteran and his 
representative should be provided an opportunity to respond 
in accordance with applicable statutes and regulations.  The 
case should then be returned to the Board for further 
appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




